ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that LAWRENCE V. KELLY of HASBROUCK HEIGHTS be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that LAWRENCE V. KELLY is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LAWRENCE V. KELLY, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that LAWRENCE Y. KELLY show cause before this Court on September 26, 1995, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that respondent may file an original and eight copies of a brief with the Clerk of the Court and serve two copies of the brief on the Office of Attorney Ethics on or before Septem*422ber 11,1995, and the Office of Attorney Ethics shall serve and file a responding brief, if any, on or before September 18,1995; and it is further
ORDERED that LAWRENCE Y. KELLY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.